Citation Nr: 0802980	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-43 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  He also appears to have an unverified period of active 
duty for training (ACDUTRA) from June 1957 to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.
.

REMAND

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In particular, he claims that he was 
exposed to loud noise from firearms, grenades, artillery, 
engines and motors during his military service.  His report 
of separation, Form DD 214, listed his inservice specialty as 
a wheeled vehicle mechanic.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

The veteran's enlistment examination, performed in October 
1961, included an audiological evaluation, which revealed 
pure tone thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
-
10 (15)
LEFT
5 (20)
10 (20)
10 (20)
-
10 (15)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

The veteran's separation examination, performed in June 1962, 
included an audiological evaluation, which revealed pure tone 
thresholds, in decibels, as followed (see Note above):




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
5 (15)
-
15 (20)
LEFT
15 (30)
10 (20)
5 (15)
-
15 (20)

After his discharge from the service, the first evidence of 
hearing loss and tinnitus is contained in reports from visits 
to a VA audiology clinic in November 2003.  Audiometric 
testing at that time and thereafter has revealed audiometric 
findings reflective of bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385.  

There are multiple VA medical opinions of record, dated in 
April 2004 and in September 2004, from the same examiner, 
finding that the veteran's bilateral hearing loss is less 
likely as not the result of his military service.  These 
opinions, however, are premised in significant part on the 
assumption that because the veteran's service medical records 
documented normal auditory thresholds for VA purposes under 
the provisions of 38 C.F.R. § 3.385 at entrance and 
separation, it was therefore not likely that his hearing loss 
resulted from acoustic trauma during military service.  Of 
interest, the VA examiner did opine that the veteran's 
tinnitus was at least as likely as not related to the 
veteran's military service.

The Board finds that these opinions do not address whether 
the veteran's hearing loss was incurred in service, 
regardless of whether it was shown in service or on 
service separation.  Hensley v. Brown, 5 Vet. App. 155 (1993) 
(holding that if hearing loss as defined by 38 C.F.R. § 3.385 
is not shown in service or at separation from service, 
service connection can be established if medical evidence 
shows that it is actually due to incidents during service).  
If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements of 38 
C.F.R. § 3.385, VA must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes. Hensley, 5 Vet. App. at 
159.  

In this case, as in Hensley, comparison of the audiology 
reports from the veteran's entrance examination, dated in 
October 1961, and his separation examination, dated in June 
1962, shows an upward shift in tested thresholds at the 500 
and 4000 hertz levels in both ears, and at the 1000 hertz 
level in the right ear only.  Under these circumstances, as a 
decrease in the veteran's hearing acuity was shown inservice, 
a current hearing loss is shown to be due to noise exposure, 
and the veteran was exposed to noise inservice, the veteran 
should be provided with a new VA audiological examination to 
determine the etiology of his bilateral hearing loss.
 
Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
bilateral hearing loss found.  The claims 
folder must be provided to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion, in light of the service and post 
service evidence of record, as to whether 
any current right or left ear hearing 
loss is related to the veteran's periods 
of military service, or to any incident 
therein, to include as due to noise 
exposure.  The veteran's military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous VA audiological 
evaluations currently of record, the 
veteran's history of inservice and 
postservice noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  Prior to 
forming an opinion, the examiner should 
be mindful of the holding in Hensley, as 
noted in the discussion above.  The 
examiner must specifically address the 
question of whether any degree of hearing 
loss began as a result of any inservice 
noise exposure.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

